Case: 12-16375    Date Filed: 10/23/2013   Page: 1 of 2


                                                          [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 12-16375
                            Non-Argument Calendar
                          ________________________

                  D. C. Docket No. 6:12-cr-00147-RBD-GJK-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                        versus

JUSTIN J. HERRING,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________


                                (October 23, 2013)

Before HULL, JORDAN and BLACK, Circuit Judges.

BY THE COURT:

      Robert Godfrey, counsel for Justin Herring in this direct criminal appeal, has

moved to withdraw from further representation of the appellant and filed a brief
              Case: 12-16375    Date Filed: 10/23/2013   Page: 2 of 2


pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493

(1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Herring’s conviction and sentence are

AFFIRMED.




                                         2